        Case 3:17-cv-00558-SRU Document 481-3 Filed 07/31/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                         :    No. 3:17-cv-00558 (SRU)
        IN RE TEVA SECURITIES LITIGATION
                                                         :
                                                         :    No. 3:17-cv-00558 (SRU)
        THIS DOCUMENT RELATES TO:
                                                         :

                             [PROPOSED] DISCOVERY ORDER

       AND NOW, this ____ day of _______________, 2020, upon consideration of the briefing

and papers filed in connection with Plaintiffs’ Motion to Compel Discovery from Defendants (ECF

411), the parties’ submissions on July 2, July 9, and July 30, the hearings held on June 23, July 16,

and August 3, and all other papers and proceedings herein, including the May 20, 2020 Stipulation

on Defendants’ Document Production Sequencing (ECF 375), it is hereby ORDERED that:

       1. By August 7, 2020, Defendants shall produce, for the time period from January 1, 2013

           to February 28, 2018:

               a. Data sufficient to show, on a monthly basis for each NDC Code in Teva’s full

                   portfolio of generic drugs: (1) average sales price; (2) total units of sales; (3)

                   total net sales; and (4) gross and operating profits.

               b. Reports from Teva’s centralized files, as maintained in the ordinary course of

                   business, showing Teva’s profits from its full generic drug portfolio (including

                   without limitation gross profits, operating profits, and net profits).       The

                   production shall include reports on at least a monthly basis, as well as weekly

                   (to the extent any weekly reports exist). The production shall also include the

                   most granular reports available (e.g., if operating profit and/or net profit

                   information is available by product family, but not NDC Code, such reports

                   shall be produced).
Case 3:17-cv-00558-SRU Document 481-3 Filed 07/31/20 Page 2 of 4



2. Defendants’ document production shall continue on the following, previously

   stipulated deadlines (ECF 375):

           a. By August 7, 2020, Defendants shall produce all remaining non-privileged,

              relevant, responsive documents, including from the files of: Kobi Altman,

              Dipankar Bhattacharjee, Theresa Coward, Jeremy Levin, Kevin Mannix,

              Allan Oberman, Kåre Schultz, and Michael McClellan.

           b. By August 7, 2020, Mr. Oberman and Dr. Frost shall produce all non-

              privileged, relevant documents, if any, responsive to Plaintiffs’ November

              1, 2019 Rule 45 subpoena to Mr. Oberman and November 27, 2019 Rule 45

              subpoena to Dr. Frost (subject to objections (if any) that remain unresolved

              at the time of production).

           c. All remaining Work Plans (also known as an “Annual Operating Plan” or

              “AOP”) and Scorecards for each year in the agreed-upon discovery period

              shall be produced by August 7, 2020.

3. As to privilege logs:

           a. Defendants’ privilege logs shall fully comply with the Federal and Local

              Rules, including by describing each allegedly privileged or protected

              document separately (e.g., listing emails and their attachments separately),

              and identifying all counsel and the specific grounds for withholding.

           b. By August 14, 2020, Defendants shall provide complete, revised versions

              of their three existing privilege logs (originally due June 15, July 6, and July

              24, 2020);




                                         2
Case 3:17-cv-00558-SRU Document 481-3 Filed 07/31/20 Page 3 of 4



           c. By August 7, 2020, Defendants shall produce all non-privileged documents

              from their existing privilege logs (including, but not limited to, the

              examples Plaintiffs have identified to Defendants);

           d. By August 10, 2020, Defendants shall provide a privilege log of each

              document withheld on privilege and/or work product grounds from the files

              of Brian Lapp, Deborah Griffin, Erez Vigodman, Eyal Desheh, Sigurdur

              Olafsson, Yitzhak Peterburg, and agreed-upon centralized file locations and

              shared drives.

           e. By September 8, 2020, Defendants shall provide privilege logs of each

              document withheld on privilege and/or work product grounds from (1) the

              files of Kobi Altman, Dipankar Bhattacharjee, Theresa Coward, Jeremy

              Levin, Kevin Mannix, Allan Oberman, Kåre Schultz, and Michael

              McClellan, (2) the files of Mr. Oberman and Dr. Frost responsive to

              Plaintiffs’ subpoenas, and (3) all remaining documents subject to the

              August 7 production deadline, including without limitation Work Plans,

              Latest Best Estimates, and Scorecards; and

4. Defendants shall produce to Plaintiffs the complete telephone records in the form that

   the State AGs produced the records to Teva, without withholding or redacting any of

   the records, by August 7, 2020;

5. Defendants shall add Brendan O’Grady, Gilad Shadur, Eti Mitrany, Todd Branning,

   Brandon Boyd, Andrew Boyer, Mayra Avila, and Sean Silver (together, the “Eight

   Additional Custodians”) as document custodians; and




                                        3
Case 3:17-cv-00558-SRU Document 481-3 Filed 07/31/20 Page 4 of 4



6. Defendants shall apply the search terms agreed to on January 25, 2020 and July 29,

   2020, and the agreed-upon time period (January 1, 2013 to May 31, 2019), to the Eight

   Additional Custodians and shall produce the resulting non-privileged, relevant,

   responsive documents by August 31, 2020.

7. On or before August 14, 2020, Maureen Cavanaugh shall produce all non-privileged

   documents responsive to Plaintiffs’ January 27, 2020 subpoena, including complete

   and intelligible versions of all non-privileged, responsive documents from the mobile

   phone Ms. Cavanaugh used during her employment at Teva, and Ms. Cavanaugh’s

   counsel shall explain in writing (a) the steps undertaken to retrieve data from Ms.

   Cavanaugh’s devices and files, and (b) the asserted lack of any responsive documents

   in Ms. Cavanaugh’s possession, custody, or control (including without limitation text

   messages with personnel from Actavis, Zydus, Amneal, Sandoz, Glenmark, and

   Greenstone), including whether any responsive documents were deleted, destroyed, or

   otherwise lost, and the factual circumstances of any such deletion, destruction, or loss.

8. Any request for relief from the foregoing deadlines shall require a showing of good

   cause, and shall be made at least 48 hours before the stated deadline.



It is so ORDERED.

                                                     BY THE COURT


                                                     ___________________________
                                                     STEFAN R. UNDERHILL, J.




                                         4
